Citation Nr: 0314248	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  91-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury.  

3.  Entitlement to service connection for a claimed eye 
disorder.  

4.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Jose R. Garcia Perez, Attorney





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1944 to May 1946, 
and from October 1950 to July 1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision of the RO.  

The veteran appealed this decision to the Board, and in an 
October 1991 decision the Board denied his claims.  

The veteran appealed the October 1991 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a February 1993 Order, the Court granted the Secretary's 
Motion to Remand and vacated the October 1991 Board decision.  
Thereafter, the case was returned to the Board for action 
consistent with the Secretary's Motion and the Court's Order.  

The Board remanded the case to the RO for additional 
development of the record in February 1994, June 1995 and 
February 1998.  

In February 2000, the Board denied the veteran's claim of 
service connection for an anxiety reaction and reopened the 
claim of service connection for a back disability, but then 
remanded that matter and other issues to the RO for further 
development.  

In November 2002, the Board found that new and material 
evidence had been submitted to reopen the claims of service 
connection for a skin disorder, the residuals of a head 
injury and an eye disorder.  Additional development was 
undertaken by the Board, as discussed hereinbelow.  



REMAND

In November 2002, the Board ordered further development be 
undertaken in this case without remanding the pending matters 
to the RO.  That development was ordered pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was invalided 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  

Hence, this case must be remanded for further development and 
review of any evidence initially developed by the Board.  

Likewise, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and any representative of the 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is specifically to 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken some action to 
comply with the provisions of the VCAA.  

A letter sent to the veteran by the RO in March 2002 provided 
notification as to the veteran's rights in the VA claims 
process, with respect to the issue of service connection for 
a low back disability.  

However, the Board finds that the veteran must be notified of 
what he should do and what VA would do to obtain additional 
evidence, with respect to each issue in appellate status.  

In order to complete necessary procedural and evidentiary 
development, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claims, in light of the 
evidence initially developed by the 
Board.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




